Title: To Thomas Jefferson from Rene Jussomme, 3 December 1807
From: Jussomme, Rene
To: Jefferson, Thomas


                        
                            Monsieur Le President
                            
                            St Louis le 3e Decembre 1807
                        
                        Comme vous m’avez permis L’honneur de vous parler J’espere que vous me pardonnerez la Liberté que je prens de
                            vous ecrire pour implorer votre generosité car je suis dans une position bien malheureuse et dans l’impossibilité de
                            fournir aux besoins de ma pauvre famille, n’etant plus capable de travailler, Je crois bien que Mr. Prior Le chef de notre
                            expedition vous aura instruit du mauvais succez de notre voyage et je pense qu’il aura dit la Verité, mais moi que me
                            trouve actuellement estropié et selon toute apparence pour le reste de mes jours car depuis Le Neuf Septembre que les
                            Ricaras m’ont donné deux balles à travers du corps, j’ai resté plus de deux mois sans pouvoir me remuer et actuellement je
                            souffre beaucoup. J’espere de votre générosité j’oserois même dire de Votre justice que vous voudrez bien m’accorder une
                            gratification qui puisse me mettre à même de pourvoir a ma famille qui manque de tout, Je vous demande encore en grace de
                            vouloir bien me renvoyer chez les Mandanes pour que je puisse remettre mes enfans aux parens de leur mere qui en auront
                            soin après moi, mais Vous voyez, President, que les sauvages ne porteront respect au Pavillon des Etats Unis que lors
                            qu’il sera soutenu par une force Suffisante, J’ai fait ainsi que Mr. Auguste chouteau fils et Dorion tout ce qui a été en
                            mon pouvoir d’abord pour etre amis avec les sauvages ensuite pour nous deffendre contre eux et mes blessures ne m’ont
                            point empeché de tirer plus de quarante coups de fusils et de reprendre La médaille que Le matin même Mr. Prior avoit
                            donné au chef qui a commencé L’attaque et L’a jetté avec mepris a nos pieds, Dieu merci je me suis sauvé et c’est ce que
                            je ne concois pas encore, environ sept cent sauvages presque tous armés tirant sur la barge de Mr. Auguste chouteau où
                            J’etois et a trente pas de distance enfin nous n’avons eu que quatre hommes de tuez et cinq de blessez. M Prior a été
                            plus heureux ayant poussé au large dès le Commencement parce que le chef mandane etoit dans sa barge il n’a eut que trois
                            hommes de blessez. Les Ricaras sont jaloux du Retour du chef Mandane et veulent le faire perir mais j’espere que vous nous
                            donnerez du monde comme il faut et que nous irons les punir et passer en maitres.
                        Je me recommande a vous, Monsieur Le President, et vous suplie de prendre en consideration La position de
                            votre supliant estropié et hors d’etat de travailler pour avoir obéi a vos desirs en descendant avec le Capn. Lewis et qui
                            est et sera toujours pret a Sacrifier Le reste de sa Vie a Votre Service. 
                  J’ai l’honneur d’etre avec le plus profond
                            respect Monsieur Le President Votre tres humble et obeissant serviteur
                        
                            Rene Jussomme
                            
                        
                    